             Case 2:21-cv-01094-LPL Document 4 Filed 08/20/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    Carl S. Jones, Jr., Anthony Lee,           )
    Charles Lantzy, Christian Stevens,         )        Civil Action No. 2:21-cv-1094
    Courde Daye, Daelon Hill-Johnson,          )
    Daniel Miles, Daymond Wiggins,             )
    Devin Hale, Devon Thompson, Elijah         )        Magistrate Judge Lisa Pupo Lenihan
    Price, Geron Anderson, Jaimone             )
    Robinson, Jaque David, Jeremy              )
    Carson, Jermaine Dehonney, Juan            )
    Hayden, Justin Parrotte, Mario Wall,       )
    Martell Smith, Nathaniel                   )
    Weatherspoon, Racoco Williams,             )
    Raymond Harrison, Roman Jones,
    Stephen Day, Thomas Morton, To-            )
    Michael Sherrell, William Lynn, Zai-       )
    Quan Henderson, Jermaine Rodgers,          )
                                               )
                            Plaintiffs,        )
                                               )
                       v.                      )
                                               )
    County of Allegheny and Warden             )
    Orlando L. Harper,                         )
                                               )
                            Defendants.        )
                                               )

                                                ORDER

          The Plaintiffs 1 in this matter have submitted for filing a complaint. However, only

Plaintiff Carl S. Jones, Jr. has submitted the required forms to proceed in forma pauperis in a

civil rights case. In Hagan v. Rogers, 570 F.3d 146 (3d Cir. 2009), the Court of Appeals for the

Third Circuit held that prisoners are not categorically barred from joining as plaintiffs under

Federal Rule of Civil Procedure 20, and further addressed certain consequences applicable to

civil cases in which multiple prisoner plaintiffs seek to join in one action pursuant to Rule 20.


1
    The Plaintiffs are all currently or formerly incarcerated at the Allegheny County Jail.
                                                    1
           Case 2:21-cv-01094-LPL Document 4 Filed 08/20/21 Page 2 of 3




For example, it held that where the entire filing fee has not been prepaid, the full filing fee must

be assessed against each in forma pauperis co-plaintiff to join under Rule 20, as though each

plaintiff were proceeding individually. Id. at 150. The Plaintiffs in this case have not prepaid

the full filing fee. Therefore, this action may not proceed with the remaining twenty-nine (29)

Plaintiffs unless they either

       (1) tender to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

           $402.00, or,

       (2) each file a properly completed application to proceed in forma pauperis, along with

           an authorization form and a certified copy of their prison account statements for the

           six (6) months preceding the filing of the complaint.

       Therefore,

       IT IS HEREBY ORDERED this 20th day of August, 2021, that, if they desire to

proceed with this action, each of the remaining twenty-nine (29) Plaintiffs must submit a motion

to proceed in forma pauperis, along with certified copies of their inmate account statements for

the six (6) months preceding the filing of the complaint. Or, they may proceed with this case by

paying the full $402.00 filing fee.

       IT IS FURTHER ORDERED that if the remaining twenty-nine (29) Plaintiffs do not

submit motions to proceed in forma pauperis or pay the $402.00 filing fee within thirty (30) days

from the date of this Order then they will be dismissed from this action and this case will proceed

with only those Plaintiffs who have complied with this Order.

       AND IT IS FURTHER ORDERED that the Plaintiffs are allowed fourteen (14) days

from this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.
                                                  2
         Case 2:21-cv-01094-LPL Document 4 Filed 08/20/21 Page 3 of 3




                                               /s/ Lisa Pupo Lenihan
                                               Lisa Pupo Lenihan
                                               United States Magistrate Judge



Cc:   Carl S. Jones, Jr., 146436
      Anthony Lee,
      Charles Lantzy,
      Christian Stevens, 120309
      Courde Daye, 179147
      Daelon Hill-Johnson, 180163
      Daniel Miles, 142047
      Daymond Wiggins, 105678
      Devin Hale, 183220
      Devon Thompson, 108669
      Elijah Price, 189038
      Geron Anderson, 173396
      Jaimone Robinson, 181591
      Jaque David, 159376
      Jeremy Carson, 176566
      Jermaine Dehonney,
      Juan Hayden, 19930
      Justin Parrotte, 136007
      Mario Wall, 95319
      Martell Smith, 46430
      Nathaniel Weatherspoon, 155557
      Racoco Williams, 186486
      Roman Jones, 158919
      Stephen Day, 96266
      Thomas Morton, 187258
      To-Michael Sherrell, 178107
      William Lynn, 126112
      Zai-Quan Henderson,
      Jermaine Rodgers,187466

      Allegheny County Jail
      950 Second Ave.
      Pittsburgh, PA 15219

      Raymond Harrison, 174650
      Renewal Inc.
      339 Boulevard of the Allies
      Pittsburgh, PA 15222
                                       3
